Citation Nr: 0823608	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as due to service-connected chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to August 
1992 with service in the Southwest Asia Theater of Operations 
from September 25, 1990 to October 13, 1990 and from January 
8, 1991 to February 27, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

In July 2006, the veteran participated in a Travel Board 
conference with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  In January 2007, this claim was remanded by the 
Board for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 1999, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of her claim.

In reviewing the veteran's claims file, the Board notes that 
during the Travel Board hearing in July 2006, the veteran 
stated that she received treatment for her migraine headaches 
from a private physician, Dr. Sharon Smith.  Further review 
of the claims file revealed that the veteran had provided the 
RO/AMC with an authorization form to obtain these missing 
records.  It does not appear that the RO/AMC has made any 
efforts to do so.  These records should be requested.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make all efforts 
to obtain the outstanding private 
treatment records dated 2004 to the 
present from Dr. Sharon Smith, 
indicated by the veteran during her 
July 2006 Travel Board hearing as well 
as on the VA Form 21-4142.  If no 
records are available, this should be 
memorialized in the veteran's claims 
file.

Any outstanding VA treatment records, 
covering the period from October 2007 
to the present, should be obtained and 
added to the claims file.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

